Appellant again urges that the evidence is not sufficient to support the verdict. If there is evidence upon which the jury could predicate the verdict this court is without authority to disturb it, although a different verdict might not have been the subject of just criticism. There is no evidence of probative force pointing to any other person than appellant as the seller of the liquor. After again carefully reviewing the statement of facts we remain of the opinion that it cannot be said there is an absence of evidence to support the verdict, and to disturb it under those circumstances would be substituting *Page 114 
our judgment for the jury's, which we are unauthorized to do.
The motion for rehearing is overruled.
Overruled.